In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the petitioner appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated September 15, 1994, which denied his motion, in effect, for leave to reargue his earlier application for the same relief.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order denying reargument.
The Supreme Court did not err in denominating the petitioner’s motion as one to reargue only. Copertino, J. P., Pizzuto, Altman and Friedmann, JJ., concur.